Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is a continuation of U.S. Application No. 16/562,094, filed September 5, 2019, now patent number 11,061,591, claims 1-2, 4-11 are pending in the application for examination.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is missing in the application filed on 6/10/2021
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external device" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 4-11 are rejected since they are depended on the rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-11are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linkovsky et al., US 2018/0314421 A1.

Regarding claim 1, Linkovsky teaches a storage device comprising: 
a first solid state drive (SSD) (Fig.1B, it is taught as a non-volatile memory device 100; section 0027 and section 0032) including a first nonvolatile memory (Fig.1B, it is taught as a non-volatile memory dies 104) and 5a first buffer (Fig.2B and section 0035; section 0045; section 0064 and section 0067; SRAM or DRAM), the first SSD being configured to receive a first streaming access command (section 0066; the memory device may detect the stream by analyzing a set of commands received sequentially. In particular, if the commands received have a consecutive LBA) including a first logical block address (LBA) list (it is taught as LBA range; section 0024) and a first chunk size (section 0097; the size of the entry may be defined in the table Fig.10), to fetch a first stream data from the first nonvolatile memory requested according to the first LBA list and the first chunk size, and to sequentially load the first stream data onto the first buffer (section 0064 and section 0067;  Using the detected stream information, the memory device may activate the RLA methodology, which may speculatively access data from the non-volatile flash and store the data to temporal buffers); 
10a second solid state drive (SSD) (Fig.1B, it is taught as another non-volatile memory device 100 other than the first SSD; section 0027 and section 0032) including a second nonvolatile memory (Fig.1B, it is taught as another non-volatile memory dies 104 other than the first non-volatile memory dies 104 which corresponding to the another non-volatile memory device) and a second buffer (Fig.2B and section 0035; section 0045; section 0064 and section 0067; SRAM or DRAM), the second SSD being configured to receive a second streaming access command (section 0066; the memory device may detect the stream by analyzing a set of commands received sequentially. In particular, if the commands received have a consecutive LBA) including a second logical block address (LBA) list (it is taught as LBA range; section 0024) and a second chunk size (section 0097; the size of the entry may be defined in the table Fig.10), to fetch a second stream data from the second nonvolatile memory requested according to the second LBA list and 15the second chunk size, and to sequentially load the second stream data onto the second buffer (section 0064 and section 0067; using the detected stream information, the memory device may activate the RLA methodology, which may speculatively access data from the non-volatile flash and store the data to temporal buffers); and 
an in-storage computing block (Fig.2A and 2B; it is taught as the controller 102; section 0037; a memory interface 130 provides the command sequences to the non-volatile memory die(s) 104 and receives status information from the non-volatile memory die(s) 104. Along with the command sequences and status information, data to be programmed into and read from the non-volatile memory die(s) 104 may be communicated through the memory interface 130) configured to sequentially read the first stream data loaded onto the first buffer in units of the first chunk size using mapping of the first buffer (section 0037-0038), 
20wherein the first buffer is registered at a first streaming region of a virtual memory space of the external device (section 0144; the memory device may identify addresses or address ranges as being often accessed by the host device. In particular, to reduce the access latency to specific addresses or ranges of addresses, the memory device may use a hot range algorithm to identify these addresses or address ranges. In particular, some operating systems, such as the Windows® operating system, often access the same LBA or small range of LBAs. In this regard, identifying these addresses or address ranges may improve performance by preparing the necessary data within the internal buffer), and 
the second buffer is registered at a second streaming region of the virtual memory space of the external device (section 0144; the memory device may identify addresses or address ranges as being often accessed by the host device. In particular, to reduce the access latency to specific addresses or ranges of addresses, the memory device may use a hot range algorithm to identify these addresses or address ranges. In particular, some operating systems, such as the Windows® operating system, often access the same LBA or small range of LBAs. In this regard, identifying these addresses or address ranges may improve performance by preparing the necessary data within the internal buffer).  

25	 	Regarding claim 2, Linkovsky teaches the first SSD is configured to fetch the first stream data from the first nonvolatile memory without an additional command (section 0025; the memory device may save the data stored at the designated address in the internal buffer after the write access and read the data stored in the internal buffer during the read access without reading the data from non-volatile memory).  

10
Regarding claim 5, Linkovsky teaches the in-storage computing block is configured to perform a data base scan operation on the first stream data that is read in the units of the first chunk size (according to applicant’s specification section 0034; the central processing unit 1110 may request the storage device 1200 to process a data intensive work load operation such as a data base scan operation; Linkovsky teaches  the NVMe standard, with fetching commands from multiple submission queues, may complicate stream detection. In practice, the host device may have multi-processors, with each processor potentially having its own NVMe submission queue. Each processor may have any workload).  

Regarding claim 6, Linkovsky teaches the first SSD receives the first 15streaming access command generated by the external device or by the in- storage computing block (according to applicant’s specification section 0034; an external device is a host or a peripheral device, Linkovsky teaches when a host device needs to read data from or write data to the flash memory, it will communicate with the flash memory controller. In one embodiment, if the host device provides a logical address to which data is to be read/written, the flash memory controller can convert the logical address received from the host to a physical address in the flash memory; section 0029; Linkovsky also teaches the host device place commands in to multiple submission queues; see abstract).  

Regarding claim 7, Linkovsky teaches the first SSD includes a first controller that includes a first streaming manager configured to manage the 20first nonvolatile memory device and the first buffer based on the first streaming access command (Fig,2A; the controller 102 may include a buffer manager/bus control module 114 that manages buffers in random access memory (RAM) 116 and controls the internal bus arbitration for communication on an internal communications bus 117 of the controller 102).  

Regarding claim 8, Linkovsky teaches the first SSD is configured to communicate with the external device in compliance with a PCIe or NVMe 25interface protocol (section 0032; The interface between the storage controller 202 and non-volatile memory devices 100 may be a bus interface, such as a serial advanced technology attachment (SATA), a peripheral component interface express (PCIe) interface, an embedded MultiMediaCard (eMMC) interface, a SD interface, or a Universal Serial Bus (USB) interface, as examples).  

Regarding claim 9, Linkovsky teaches the in-storage computing block accesses the first streaming region and/or the second streaming region (Fig.2A and section 0038; the controller 102 may include one or more management tables for managing operations of storage system 100. One type of management table includes logical-to-physical address mapping table. accesses to non-volatile memory 104 may first require reading the logical-to-physical address mapping table from non-volatile memory 104).  

Regarding claim 10, Linkovsky teaches the in-storage computing block accesses the first streaming region registered on the virtual memory (Fig.2A and section 0038; the controller 102 may include one or more management tables for managing operations of storage system 100. One type of management table includes logical-to-physical address mapping table. accesses to non-volatile memory 104 may first require reading the logical-to-physical address mapping table from non-volatile memory 104).  
5
	
Regarding claim 11, Linkovsky teaches the in-storage computing block accesses the second streaming region registered on the virtual memory, and the in-storage computing block sequentially reads the second stream data loaded onto the second buffer in units of the second chunk size using mapping of the second buffer (section 0144; the memory device may identify addresses or address ranges as being often accessed by the host device. In particular, to reduce the access latency to specific addresses or ranges of addresses, the memory device may use a hot range algorithm to identify these addresses or address ranges. In particular, some operating systems, such as the Windows® operating system, often access the same LBA or small range of LBAs. In this regard, identifying these addresses or address ranges may improve performance by preparing the necessary data within the internal buffer).  
 
				Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the first streaming access command includes a first stream identifier (ID) of the first stream data and first priority, the first LBA list corresponds to all logical addresses of the first stream 5data, the first chunk size defines a management unit of the first stream data, and the first priority is assigned to the first stream identifier in combination with the other claimed limitations as described in the claim 4.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YANG et al., US 2017/0228157 A1 teaches a SSD may include flash memory to store data and may support a plurality of device streams. A SSD controller may manage reading and writing data to the flash memory, and may store a submission queue and a chunk-to-stream mapper. A flash translation layer may include a receiver to receive a write command, an LBA mapper to map an LBA to a chunk identifier (ID), stream selection logic to select a stream ID based on the chunk ID, a stream ID adder to add the stream ID to the write command, a queuer to place the chunk ID in the submission queue, and background logic to update the chunk-to-stream mapper after the chunk ID is removed from the submission queue.
                      
           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133